DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding to Claim 2, the applicant claimed “…wherein the control device changes the cylinder subjected to fuel cutoff at predetermined time intervals after…”  After reviewing the claimed language and specification, the examiner considered the limitations are unclear since the applicant fails to teach, explain or indicate the meaning of “changes” and the examiner further considered the specification would fail to teach, explain or indicate the limitations as well.  For examining purpose, the examiner considered the term “changes” can be any changes of the system or the cylinder during the operation of the engine unit when searching the references.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolhouse (US2018/0010515 A1).

Regarding to Claim 1, Kolhouse teaches an engine unit comprising:
an engine that is able to independently inject fuel into cylinders (Paragraph 26 teaches an engine system can inject fuel to different cylinder banks independently);
a cleaning device that cleans exhaust gas from the engine (Paragraph 17 teaches Part 50a and Part 50b may include catalyst, which is a cleaning device under the broadest reasonable interpretation); and
a control device that performs low-temperature starting control for increasing an amount of injected fuel when the engine is started at a low temperature (Fig. 1, Part 60, Paragraph 25, Paragraph 26 teaches the operation can be applied to a cold-start or low temperature circumstance, and the examiner considered based on the claimed language, the reference can reflect the limitations under the broadest reasonable interpretation),
wherein the control device performs temperature increase control for performing fuel cutoff for some cylinders of the engine and increasing an amount of fuel injected into other cylinders after an increase in an amount of fuel in the low-temperature starting control has reached a first predetermined amount when an increase in temperature of the cleaning device is requested while the low-temperature starting control is being performed (Paragraphs 25, 26, 32 teaches a fuel cutoff operation to only part of the cylinders to increase the temperature of Part 50a, Part 50b, the aftertreatment system.  Therefore, the examiner considered the reference would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 2, based on the examiner’s best understanding, Kolhouse teaches the engine unit, wherein the control device changes the cylinders subjected to fuel cutoff at predetermined time intervals after the increase in the amount of fuel in the low-temperature starting control has reached a second predetermined amount less than the first predetermined amount as the temperature increase control (Paragraph 26, since the examiner considered the applicant fails to teach, explain or indicate the meaning of “changes” in the claims, the examiner considered using a substitution fuel during the operation to cutoff cylinder would reflect the limitations under the broadest reasonable interpretation).

Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (US2007/0180817 A1).

Regarding to Claim 1, Yamashita teaches an engine unit comprising:
an engine that is able to independently inject fuel into cylinders (Fig. 1, Part 28 shows independent injector for cylinders);
a cleaning device that cleans exhaust gas from the engine (Fig. 1, Paragraph 34, the examiner considered catalyst is a cleaning device); and
a control device that performs low-temperature starting control for increasing an amount of injected fuel when the engine is started at a low temperature (Fig. 2, Paragraph 65),
wherein the control device performs temperature increase control for performing fuel cutoff for some cylinders of the engine and increasing an amount of fuel injected into other cylinders after an increase in an amount of fuel in the low-temperature starting control has reached a first predetermined amount when an increase in temperature of the cleaning device is requested while the low-temperature starting control is being performed (Fig. 2, Step S16-Step S22, at least under certain circumstance, the reference would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 3, Yamashita teaches the engine unit, wherein the control device performs the increase in the amount of fuel injected into the other cylinders in the temperature increase control by gradual change (the examiner considered it is uncleared the meaning of gradual change.  Therefore, any kind of injection to the cylinder can be considered as gradual change under the broadest reasonable interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US2007/0180817 A1) in view of Imamura (US2019/0071066 A1).

Regarding to Claim 4, Yamashita fails to explicitly disclose, but Imamura teaches a hybrid vehicle comprising:
the engine unit according to claim 1; and
an electric motor that is able to output traveling power,
wherein the hybrid vehicle travels using power from the engine unit and power from the electric motor,
wherein the control device also controls the electric motor, and
wherein the control device performs control such that an output torque from the electric motor increases when the temperature increase control is performed [Yamashita teaches the engine unit and further teaches a torque of the engine is decreased during the fuel cutoff (Paragraph 82).  Imamura teaches a hybrid vehicle comprises an engine, at least one motor and a control device (Imamura, Fig. 1, Part 5, Part 6, Fig. 3, Part 48, Paragraph 57 teaches the control device would control both Part 5 and Part 6).  Imamura further teaches during the operation, if the engine decreases. the torque, the motor would increase the torque to reach a necessary output value (Imamura, Paragraph 115) to prevent any significant change during the operation (Imamura, Paragraph 22).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamashita to incorporate the teachings of Imamura to applying the engine to a hybrid vehicle and control the torque during the engine operation in order to prevent any significant change during the operation (Imamura, Paragraph 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747